Order reversed on the law and facts, with costs, and motion denied, without costs, and verdict reinstated. Memorandum: Defendant may appeal from the *1055order herein. (Cullen v. Uptegrove, 101 App. Div. 147; O’Reilly v. New York Central R. R. Co., 240 App. Div. 1009.) The defendant was competent to testify as to his past and present condition and as to his ability to work without being caused pain. His testimony thereon was uncontradicted. The reasons assigned by the County Judge for granting the motion were not justified on the evidence. All concur. (The order grants plaintiff’s motion for a new trial unless defendant stipulates to reduce the verdict in favor of him on his counterclaim, in an automobile negligence action.) Present — Taylor, P. J., McCum, Love, Vaughan and Kimball, JJ.